

115 HRES 485 IH: Commemorating the 40th anniversary of the ALS Association Greater Philadelphia Chapter.
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 485IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Brendan F. Boyle of Pennsylvania (for himself, Mr. Brady of Pennsylvania, and Mr. Evans) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONCommemorating the 40th anniversary of the ALS Association Greater Philadelphia Chapter.
	
 Whereas amyotrophic lateral sclerosis (ALS) is a progressive neurodegenerative disease that affects nerve cells in the brain and the spinal cord;
 Whereas motor neurons reach from the brain to the spinal cord and from the spinal cord to muscles throughout the body;
 Whereas the progressive degeneration of the motor neurons in ALS eventually leads to their death; Whereas when the motor neurons die, the ability of the brain to initiate and control muscle movement is lost;
 Whereas people with ALS live, on average, just two to five years after diagnosis; Whereas established in 1985, the ALS Association is the only national nonprofit organization fighting Lou Gehrig’s disease on every front;
 Whereas by leading the way in global research, providing assistance for people with ALS through a nationwide network of chapters, coordinating multidisciplinary care through certified clinical care centers, and fostering government partnerships, the ALS Association builds hope and enhances quality of life while aggressively searching for new treatments and a cure;
 Whereas, as the preeminent ALS organization, the ALS Association leads the way in research, care services, public education, and public policy, giving help and hope to those facing the disease;
 Whereas the ALS Association’s nationwide network of chapters provides comprehensive patient services and support to the ALS community;
 Whereas the mission of the ALS Association is to lead the fight to treat and cure ALS through global research and nationwide advocacy while also empowering people with Lou Gehrig’s disease and their families to live fuller lives by providing them with compassionate care and support;
 Whereas the ALS Association Greater Philadelphia Chapter (referred to in this preamble as the Chapter), founded in August 1977, covers eastern Pennsylvania, central and southern New Jersey, and all of Delaware, supporting approximately 1,000 people with ALS at any given time;
 Whereas the Chapter was first led and founded by Felice Weiner of Lower Merion, who started the organization because her mother had ALS, and then, in 2016, she herself passed away from ALS as well;
 Whereas Ellyn Phillips joined the Chapter in 1981 after her husband Alan was diagnosed with ALS and later became, and remains, President of the Chapter;
 Whereas the Philadelphia Phillies took on ALS in 1984 and have since raised over $17.7 million to Strike Out ALS, including $656,000 at the 2017 Phillies Phestival; Whereas the Chapter provides a long list of services for ALS families, including multidisciplinary clinics at Jefferson University, the Penn State Milton S. Hershey Medical Center, the Lehigh Valley Health Network, Geisinger Bloomsburg and Wyoming Valley, Meridian Health, and the VA Medical Center in Philadelphia; and
 Whereas other services of the Chapter include in-home care, an equipment loan closet, education programs, assistive technology and speech devices, nurses and social workers, support groups, and the Mike Kilpatric Van Transportation Program: Now, therefore, be it
	
 That the House of Representatives commemorates the 40th anniversary of the ALS Association Greater Philadelphia Chapter.
		